ACCEPTED
                                                                                                                   04-15-00118-CV
                                                                                                        FOURTH COURT OF APPEALS
                                                                                                             SAN ANTONIO, TEXAS
                                                                                                               4/8/2015 1:09:50 PM
                                                                                                                     KEITH HOTTLE
                                                                                                                            CLERK

                                          NO. 04-15-00118-CV
_____________________________________________________________________________
                           IN THE FOURTH COURT OF APPEALS       FILED IN
                                AT SAN ANTONIO, TEXAS     4th COURT OF APPEALS
                                                                                          SAN ANTONIO, TEXAS
___________________________________________________________________________________________________________________
                                                                                       4/8/2015 1:09:50 PM
    SHIRLEY ADAMS, CHARLENE BURGESS, WILLIE MAE      HERBST
                                                 KEITH E. HOTTLE
                                                      Clerk
   JASIK, WILLIAM ALBERT HERBST, HELEN HERBST AND R. MAY
                   OIL & GAS COMPANY, LTD.,
                                        Appellants
                              V.

        MURPHY EXPLORATION & PRODUCTION CO. - USA,
                  A DELAWARE CORPORATION,
                                             Appellee
__________________________________________________________________
       On Appeal from the 218TH District Court of Atascosa County, Texas
                      Honorable Stella Saxon, Presiding
  ________________________________________________________________

                APPELLANTS' UNOPPOSED MOTION
      FOR EXTENSION OF TIME TO FILE APPELLANTS' BRIEF
  ________________________________________________________________

TO THE HONORABLE FOURTH COURT OF APPEALS:

        1.       Appellants Shirley Adams, Charlene Burgess, Willie Mae Herbst

Jasik, William Albert Herbst, Helen Herbst and R. May Oil & Gas Company, Ltd.

request an extension of time to file Appellants' Brief. Appellants' Brief is currently

due on Monday, April 13, 2015.                         Appellants seek a 30-day extension to

Wednesday, May 13, 2015.
       2.    CERTIFICATE OF CONFERENCE: Counsel for Appellants has

conferred with Macey Stokes, Lead Counsel for Appellee, who has represented

that Appellee does not oppose this motion.

       3.    Counsel responsible for drafting and filing Appellants' Brief has had

and continues to have a number of other cases requiring her attention, including

preparation and filing of a reply on April 2, 2015 in No. 14-0984, Hysaw v.

Dawkins, in the Supreme Court of Texas; preparation and filing of appellee’s brief

on March 23, 2015, in No. 07-14-00435-CV, Denham v. Texas Mutual Ins. Co., in

the Amarillo Court of Appeals; attention to various other time-sensitive matters for

Texas Mutual Insurance Company; and time-sensitive preparation of an

Application to Amend a Certification of Convenience and Necessity for an electric

utility.

       4.    Because Appellants' brief is currently due April 13, 2015, this

extension is necessary to afford counsel for Appellants adequate time to prepare

the Appellants' Brief in this case.

       5.    Appellants have not previously requested any extensions of time to

file Appellants' Brief in this case.

       WHEREFORE, premises considered, Appellants Shirley Adams, Charlene

Burgess, Willie Mae Herbst Jasik, William Albert Herbst, Helen Herbst and R.




                                         2
May Oil & Gas Company, Ltd. request that the Court set May 13, 2015 as the

deadline for Appellants to file Appellants' Brief in this case.

                                        Respectfully submitted,

                                        GRAVES DOUGHERTY HEARON &
                                        MOODY, P.C.


                                        By: /s/ Mary A. Keeney
                                             Mary A. Keeney
                                             State Bar No. 11170300
                                             mkeeney@gdhm.com
                                             John B. McFarland
                                             State Bar No. 13598500
                                             jmcfarland@gdhm.com
                                             401 Congress Ave., Suite 2200
                                             Austin, Texas 78701
                                             Telephone: (512) 480-5682
                                             Facsimile: (512) 480-5882
                                             ATTORNEYS FOR APPELLANTS
                                             SHIRLEY ADAMS, CHARLENE
                                             BURGESS, WILLIE MAE
                                             HERBST JASIK, WILLIAM
                                             ALBERT HERBST, HELEN
                                             HERBST AND R. MAY OIL &
                                             GAS COMPANY, LTD.




                                           3
                        CERTIFICATE OF SERVICE


      I hereby certify that on April 8, 2015, a true and correct copy of the
foregoing was served on counsel for Appellee via email and/or electronic service
as shown below:

Macey Reasoner Stokes
Jason A. Newman
Baker Botts L.L.P.
One Shell Plaza
910 Louisiana Street
Houston, Texas 77002-4995
ATTORNEYS FOR APPELLEE MURPHY EXPLORATION &
PRODUCTION COMPANY - USA
Macey.stokes@bakerbotts.com
Jason.newman@bakerbotts.com


                                      /s/ Mary A. Keeney
                                      Mary A. Keeney




                                       4